DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 
Response to Amendment
The Amendment filed on 03/18/2022 has been entered. Claims 6, 7, 10, 11, 16 and 17 were cancelled. Claims 1-5, 8-9, 12-15 and 18-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 101 and 112(b) rejections.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlo Salas on 04/29/2022.

The application has been amended as follows: 

In the claims:

Claim 1. (Currently Amended) A rotor assembly for a wind turbine, the rotor assembly comprising: a rotor blade extending between a blade root and a blade tip; a rotatable hub; a pitch bearing arranged between the rotor blade and the rotatable hub, the pitch bearing comprising an outer race, an inner race rotatable relative to the outer race, and a plurality of roller elements arranged between the outer race and the inner race; and, a stiffener ring arranged between one of the inner race or the outer race of the pitch bearing and the blade root, the stiffener ring comprising a symmetrical shape so as to provide a uniform stiffness to the pitch bearing, the stiffener ring further comprising an outer diameter and an inner diameter and at least one stiffening rib at a radial position between the outer and inner diameters, the outer diameter being equal to or less than an outer diameter of the inner race, the inner diameter being less than an inner diameter of the inner race of the pitch bearing, the inner diameter defining a central opening so as to allow ingress and egress through the stiffener ring, the central opening covered by a removable cover so as to form a bulkhead, the stiffener ring further comprising a first circumferential flange positioned at and circumferentially surrounding the central opening, wherein the first circumferential flange extends in a longitudinal direction of the rotor blade.

Claim 13. (Currently Amended) A wind turbine, comprising: a tower; a nacelle mounted atop the tower; a rotor mounted to the nacelle, the rotor comprising a rotatable hub having a plurality of rotor blades secured thereto, each of the rotor blades extending between a blade root and a blade tip; a pitch bearing arranged between each of the plurality of rotor blades and the rotatable hub, each of the pitch bearings comprising an outer race, an inner race rotatable relative to the outer race, and a plurality of roller elements arranged between the outer race and the inner race; and, a stiffener ring arranged between each of the pitch bearings and each of the blade roots of the rotor blades, each of the stiffener rings comprising a symmetrical shape so as to provide a uniform stiffness to the pitch bearing, each of the stiffener rings further comprising an outer diameter and an inner diameter and at least one stiffening rib at a radial position between the outer and inner diameters, the outer diameter being equal to or less than an outer diameter of the inner race, the inner diameter being less than an inner diameter of the inner race of the pitch bearing, the inner diameter defining a central opening so as to allow ingress and egress through the stiffener ring, the central opening covered by a removable cover so as to form a bulkhead, each of the stiffener rings further comprising at least one circumferential flange positioned at and circumferentially surrounding the central opening, wherein the at least one circumferential flange extends in a longitudinal direction of the rotor blade.

Allowable Subject Matter
Claims 1-5, 8-9, 12-15, and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed because there is no motivation to combine the prior arts of record to create the claimed invention and it would require impermissible hindsight to combine the prior arts. 

In the closest prior art, Minadeo (U.S. Pre-Grant Publication No. 2014/0377069) discloses a rotor assembly for a wind turbine, the rotor assembly comprising: a rotor blade (22; figure 1) extending between a blade root and a blade tip (as shown; figure 1); a rotatable hub (20); a pitch bearing arranged between the rotor blade and the rotatable hub, the pitch bearing (50; figure 3) comprising an outer race (52), an inner race (51) rotatable relative to the outer race, and a plurality of roller elements (59) arranged between the outer race and the inner race (as shown; figure 3); and, a stiffener ring (101) arranged between one of the inner race or the outer race of the pitch bearing and the blade root (as shown; figure 3), the stiffener ring comprising a symmetrical shape so as to provide a uniform stiffness to the pitch bearing (as shown; figure 6), the stiffener ring further comprising an outer diameter and an inner diameter, and at least one stiffening rib a radial position between the outer and inner diameters, the outer diameter being equal to or less than an outer diameter of the inner race, the inner diameter being less than an inner diameter of the inner race of the pitch bearing (see annotated figure 4 below), the inner diameter defining a central opening so as to allow ingress and egress through the stiffener ring (the inner bearing defines open volume 111 (central opening) capable of allowing ingress and egress; figure 7), the stiffener ring further comprising a first circumferential flange positioned at and circumferentially surrounding the central opening (see annotated figure 4 below).

    PNG
    media_image1.png
    355
    579
    media_image1.png
    Greyscale

Minadeo does not teach wherein the stiffening ring is arranged between one of the inner race or the outer race of the pitch bearing and the root, the central opening covered by a removable cover so as to form a bulkhead, and wherein the first circumferential flange extends in a longitudinal direction of the rotor blade.
In another prior art, Buch-Lorentsen (U.S. Pre-Grant Publication No. 2020/0149515) teaches a removable cover covering the central opening formed by the stiffener ring so as to form a bulkhead (stiffener means 21 (removable cover) covering the central openings 17, 18 formed by reinforcement plates 14, 15 (stiffener ring) at center section 28; figure 6).
In another prior art, Falces (U.S. Patent No. 10,0180,178), Falces teaches wherein the stiffening ring (6; figure 2) is arranged between one of the inner race (5) or the outer race of the pitch bearing and the root of the blade (as shown; figure 2). However, Facles does not teach a motivation of reasons why this arrangement of the stiffener ring is beneficial.
In another prior art, Trede (U.S. Patent No. 10,844,833) teaches wherein the first circumferential flange extends in a longitudinal direction of the rotor blade (stiffening ring 26 has a flange ring extending in the axial direction of the blade adapter 10; figure 5b). However, Trede fails to teach a motivation why the circumferential flange extending in the axial direction is beneficial. The applicant, in paragraph [0046] of the specification teaches the circumferential flange is configured to provide additional uniform stress to the stiffener ring.
Because the prior arts do not teach sufficient reasons or motivation to combine the elements, modifying Minadeo’s stiffening ring to incorporate Buch-Lorentsen’s removable cover and Falce’s arrangement of the stiffenering ring between the inner race and the root of the blade and Trede’s axially extending circumferential flange would require impermissible hindsight. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts to create the claimed invention.

Claims 2-5, 8-9 and 12 are also allowed by virtue of their dependency on claim 1.

Claim 13 contains all limitations of claim 1 and is also allowed for the same reason.
Claims 14-15 and 18-20 are also allowed by virtue of their dependency on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745